April 12, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  MOHAMMED A. JAFAR, MOHAMMED M. CHOWDHURY AND ABDUS
                     SOBHAN, Appellants

NO. 14-14-00512-CV                          V.

                        SERAJ MOHAMMED, Appellee
                     ________________________________

     This cause, an appeal from the judgment in favor of appellee, Seraj
Mohammed, signed, June 4, 2014, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

     We order appellants, Mohammed A. Jafar, Mohammed M. Chowdhury and
Abdus Sobhan, jointly and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.